DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 7/22/2021, claims 1 – 20 are pending for examination. This action is non-final.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a message management module configured to increase…”
“wherein the message management module is configured to receive…”
“wherein the message management module is configured to respond…” in claims 18 – 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 18 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 18 – 20 recite the “message management module” and invoke 112(f), but the original disclosure fails to provide details of how to implement such a module. As such, one of ordinary skill in the art would not know how to make, use, or practice the invention as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18 – 20 recite the “message management module” and invoke 112(f), but the original disclosure fails to provide sufficient structure for such a module. The claims 18 – 20 are therefore indefinite as they recite a module to implement functions of the claims but fail to define such a module or how to implement one.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 10 – 17 are rejected under 35 U.S.C. §101 as not being directed to patentable subject matter.
Claims 10 – 17 disclose “A computer program product residing on a computer readable storage medium…”
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, such as “the depicted elements and the functions thereof may be implemented on machines through computer executable transitory and/or non-transitory media having a processor capable of executing program instructions stored thereon as a monolithic software structure, as standalone software modules, or as modules that employ external routines, code, services, and so forth, or any combination of these” (Specification Paragraph [0169]). The broadest reasonable interpretation of the claimed element “a computer readable storage medium” is therefore drawn to transitory signals per se as recited in the Specification. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory'  to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "nonhuman" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. 8erkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 5, 7 – 14, and 16 – 19 are rejected under 35 U.S.C. §103 as being unpatentable over Lu et al. (US 8,180,835 B1), hereinafter “Lu”, in view of Brown, Jr. et al. (US 2005/0188028 A1), hereinafter “Brown”.
Regarding claim 1, Lu teaches a computer-implemented method for providing concurrent connection maximization, the method comprising: 
increasing a quantity of logical connections between a source email sender (external MTA 110) and a destination email recipient server (email server 650) (permitting simultaneous connections from an external MTA to an email server by an anti-mail flood module up to a maximum amount (Lu Col. 4 Line 35 – 51 and Fig. 1 and Fig. 6) an address class is defined for the IP address of the sending MTA for the UCE … This class can be a single address (Lu Col. 5 Lines 51 – 55))); 
repeating the increasing of the quantity of logical connections while tracking the quantity of logical connections (a list of current connections can be kept by anti-flood module 600 and the number of simultaneous connections can be counter (Lu Col. 6 Lines 13 – 15) the SMTP transaction is permitted at step 310 … permit connection step 310 returns to wait for connection 302 (and effectively repeats the process until a maximum is reached which results in sending a connection failure) (Lu Col. 4 Lines 35 – 51 and Fig. 3))); 
receiving a connection refusal signal from the destination email recipient server and recording the tracked quantity of logical connections as active when the connection refusal signal is received (anti-flood module cause a mail server that is processing an email request to issue a temporary failure message (Lu Column 4 Lines 13 – 18) “determination is made as to whether the maximum number of permitted simultaneous connections for that class has been reached … if the maximum has been reached then a temporary failure is issued” (Lu Column 5 Lines 14 – 25)); 
storing in a recipient status data set the active quantity of logical connections when the connection refusal signal is received (a list of current connections can be kept by anti-flood module 600 and the number of simultaneous connections can be counter … counter is used to determine whether the predetermined number of allowed connections … has been reached … sends a temporary failure … if the predetermined number has been reached (Lu Col. 6 Lines 3 – 24)). 
Lu fails to teach, upon initiation of a new message send request to a recipient at the destination email recipient server, configuring a plurality of concurrent connections to the destination email recipient server based on the tracked quantity of logical connections and stored for the destination email recipient server in the recipient status data set and sending messages over a portion of the plurality of concurrent connections within a threshold indicated by the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set.
	However, in analogous art, Brown is similarly directed to maintaining up to a maximum amount of connections to a message transfer agent (MTA) by a specific sender associated with a specific IP address (Brown Paragraphs [0032] and [0036]).
	Brown specifically teaches upon initiation of a new message send request to a recipient at the destination email recipient server (sender 102 send e-mail messages over the internet 104 to a recipient 106 (Brown Paragraph [0033]) e-mail recipient tracks the number of incoming connections by an e-mail sender (Brown Paragraph [0036])): configuring a plurality of concurrent connections to a destination email recipient server ([determining] whether the number of concurrent connections is greater than the predetermined threshold … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0040 – 0041])) based on a tracked quantity of logical connections (e-mail recipient server tracks the number of incoming connections made by an e-mail sender over a certain period of time (Brown Paragraph [0036])) and stored for the destination email recipient server in a recipient status data set (place the IP address on a monitoring list (Brown Paragraph [0036]) performing the control operations based upon the tracked quantity and the monitoring list (Brown Paragraphs [0040 – 0041])) and sending messages over a portion of the plurality of concurrent connections within a threshold indicated by the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (based upon which addresses have been controlled/acted upon (e.g., blocked) “determine, based upon the identity of the sender … may send a large quantity of emails to a recipient … sender is occupying a large number of connections and transmitting a large amount of e-mail traffic” (Brown Paragraph [0041])). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Brown related to using the tracked list of connections associated with a specific sender to control all connections from that sender and apply them to the teachings of Lu for the purpose of administrating actions based on senders. One would be motivated as such as this allows the identification and response to a sender utilizing multiple connections to an MTA to send Unsolicited Bulk Emails (Brown Paragraphs [0039] and [0032]).
	
Regarding claim 2, Lu and Brown teach the computer-implemented method of claim 1, wherein the source email sender is at least one of a sender email server or a message transfer agent of a message management platform (external MTA of an external network (Lu Col. 3 Lines 45 – 55)).  

Regarding claim 3, Lu and Brown teach the computer-implemented method of claim 1, wherein each logical connection indicates a recipient of a message in a message management platform (connection … accept[s] an SMTP transaction … exchange SMTP messages and SMTP relays (Lu Col. 3 Lines 19 – 28)).  

Regarding claim 4, Lu and Brown teach the computer-implemented method of claim 1, further comprising configuring a message management platform based on the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (tracks the number of incoming connections made by an e-mail sender … place the IP address on a monitoring list (Brown Paragraph [0036]) … [determining] whether the number of concurrent connections is greater than the predetermined threshold … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0040 – 0041]) inherits motivation to combine from respective parent claim.).  

Regarding claim 5, Lu and Brown teach the computer-implemented method of claim 4, wherein configuring the message management platform includes configuring a plurality of message transfer agents based on the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (MTA may accept or reject a connection by a sender … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0034] and [0040 – 0041]) inherits motivation to combine from respective parent claims.).  

Regarding claim 7, Lu and Brown teach the computer-implemented method of claim 1, wherein the source email sender is a message transfer agent of a message management platform and the plurality of concurrent connections are between the message transfer agent and the destination email recipient server (external MTA of an external network (Lu Col. 3 Lines 45 – 55) connections between the external MTA and the mail server (Lu Col. 3 Lines 45 – 67 and Fig. 6)).  

Regarding claim 8, Lu and Brown teach the computer-implemented method of claim 1, further comprising configuring a plurality of message transfer agents of a message management system to limit a number of the concurrent connections to the destination email recipient server to no more than the threshold indicated by the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (incoming mail message [associated with the connection] is permitted based upon the anti-mail flood module determination (Lu Col. 3 Lines 45 – 55) a list of current connections can be kept by anti-flood module 600 and the number of simultaneous connections can be counter … counter is used to determine whether the predetermined number of allowed connections … has been reached … sends a temporary failure … if the predetermined number has been reached (Lu Col. 6 Lines 3 – 24) MTA may accept or reject a connection by a sender … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0034] and [0040 – 0041]) inherits motivation to combine from respective parent claims.).  

Regarding claim 9, Lu and Brown teach the computer-implemented method of claim 1, further comprising maximizing a number of the concurrent connections between a first source email sender server and a message transfer agent deployed in a message management platform for sending messages to recipients, wherein maximizing the number of concurrent connections is based on the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (a list of current connections can be kept by anti-flood module 600 and the number of simultaneous connections can be counter (Lu Col. 6 Lines 13 – 15) the SMTP transaction is permitted at step 310 … permit connection step 310 returns to wait for connection 302 (and effectively repeats the process until a maximum is reached which results in sending a connection failure) (Lu Col. 4 Lines 35 – 51 and Fig. 3) external MTA of an external network (Lu Col. 3 Lines 45 – 55) connections between the external MTA and the mail server (Lu Col. 3 Lines 45 – 67 and Fig. 6)).  

Regarding claim 10, Lu teaches a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors (Lu Col. 6 Lines 38 – 55), causes at least a portion of the one or more processors to perform operations comprising: 
increasing a quantity of logical connections between a source email sender (external MTA 110) and a destination email recipient server (email server 650) (permitting simultaneous connections from an external MTA to an email server by an anti-mail flood module up to a maximum amount (Lu Col. 4 Line 35 – 51 and Fig. 1 and Fig. 6) an address class is defined for the IP address of the sending MTA for the UCE … This class can be a single address (Lu Col. 5 Lines 51 – 55))); 
repeating the increasing of the quantity of logical connections while tracking the quantity of logical connections (a list of current connections can be kept by anti-flood module 600 and the number of simultaneous connections can be counter (Lu Col. 6 Lines 13 – 15) the SMTP transaction is permitted at step 310 … permit connection step 310 returns to wait for connection 302 (and effectively repeats the process until a maximum is reached which results in sending a connection failure) (Lu Col. 4 Lines 35 – 51 and Fig. 3))); 
receiving a connection refusal signal from the destination email recipient server and recording the tracked quantity of logical connections as active when the connection refusal signal is received (anti-flood module cause a mail server that is processing an email request to issue a temporary failure message (Lu Column 4 Lines 13 – 18) “determination is made as to whether the maximum number of permitted simultaneous connections for that class has been reached … if the maximum has been reached then a temporary failure is issued” (Lu Column 5 Lines 14 – 25)); 
storing in a recipient status data set the active quantity of logical connections when the connection refusal signal is received (a list of current connections can be kept by anti-flood module 600 and the number of simultaneous connections can be counter … counter is used to determine whether the predetermined number of allowed connections … has been reached … sends a temporary failure … if the predetermined number has been reached (Lu Col. 6 Lines 3 – 24)); and 
Lu fails to teach, upon initiation of a new message send request to a recipient at the destination email recipient server, configuring a plurality of concurrent connections to the destination email recipient server based on the tracked quantity of logical connections and stored for the destination email recipient server in the recipient status data set and sending messages over a portion of the plurality of concurrent connections within a threshold indicated by the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set.
	However, in analogous art, Brown is similarly directed to maintaining up to a maximum amount of connections to a message transfer agent (MTA) by a specific sender associated with a specific IP address (Brown Paragraphs [0032] and [0036]).
	Brown specifically teaches upon initiation of a new message send request to a recipient at the destination email recipient server (sender 102 send e-mail messages over the internet 104 to a recipient 106 (Brown Paragraph [0033]) e-mail recipient tracks the number of incoming connections by an e-mail sender (Brown Paragraph [0036])): configuring a plurality of concurrent connections to a destination email recipient server ([determining] whether the number of concurrent connections is greater than the predetermined threshold … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0040 – 0041])) based on a tracked quantity of logical connections (e-mail recipient server tracks the number of incoming connections made by an e-mail sender over a certain period of time (Brown Paragraph [0036])) and stored for the destination email recipient server in a recipient status data set (place the IP address on a monitoring list (Brown Paragraph [0036]) performing the control operations based upon the tracked quantity and the monitoring list (Brown Paragraphs [0040 – 0041])) and sending messages over a portion of the plurality of concurrent connections within a threshold indicated by the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (based upon which addresses have been controlled/acted upon (e.g., blocked) “determine, based upon the identity of the sender … may send a large quantity of emails to a recipient … sender is occupying a large number of connections and transmitting a large amount of e-mail traffic” (Brown Paragraph [0041])). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Brown related to using the tracked list of connections associated with a specific sender to control all connections from that sender and apply them to the teachings of Lu for the purpose of administrating actions based on senders. One would be motivated as such as this allows the identification and response to a sender utilizing multiple connections to an MTA to send Unsolicited Bulk Emails (Brown Paragraphs [0039] and [0032]).

Regarding claim 11, Lu and Brown teach the computer program product of claim 10, wherein the source email sender is at least one of a sender email server or a message transfer agent of a message management platform (external MTA of an external network (Lu Col. 3 Lines 45 – 55)).  

Regarding claim 12, Lu and Brown teach the computer program product of claim 10, wherein each logical connection indicates a recipient of a message in a message management platform (connection … accept[s] an SMTP transaction … exchange SMTP messages and SMTP relays (Lu Col. 3 Lines 19 – 28)).  

Regarding claim 13, Lu and Brown teach the computer program product of claim 10, wherein the operations further comprise configuring a message management platform based on the tracked quantity of logical c80PATENTcconnections stored for the destination email recipient server in the recipient status data set (tracks the number of incoming connections made by an e-mail sender … place the IP address on a monitoring list (Brown Paragraph [0036]) … [determining] whether the number of concurrent connections is greater than the predetermined threshold … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0040 – 0041]) inherits motivation to combine from respective parent claim.).  

Regarding claim 14, Lu and Brown teach the computer program product of claim 13, wherein configuring the message management platform includes configuring a plurality of message transfer agents based on the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (MTA may accept or reject a connection by a sender … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0034] and [0040 – 0041]) inherits motivation to combine from respective parent claims.).  

Regarding claim 16, Lu and Brown teach the computer program product of claim 10, wherein the source email sender is a message transfer agent of a message management platform and the plurality of concurrent connections are between the message transfer agent and the destination email recipient server (external MTA of an external network (Lu Col. 3 Lines 45 – 55) connections between the external MTA and the mail server (Lu Col. 3 Lines 45 – 67 and Fig. 6)).  

Regarding claim 17, Lu and Brown teach the computer program product of claim 10, wherein the operations further comprise configuring a plurality of message transfer agents of a message management system to limit a number of the concurrent connections to the destination email recipient server to no more than the threshold indicated by the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (incoming mail message [associated with the connection] is permitted based upon the anti-mail flood module determination (Lu Col. 3 Lines 45 – 55) a list of current connections can be kept by anti-flood module 600 and the number of simultaneous connections can be counter … counter is used to determine whether the predetermined number of allowed connections … has been reached … sends a temporary failure … if the predetermined number has been reached (Lu Col. 6 Lines 3 – 24) MTA may accept or reject a connection by a sender … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0034] and [0040 – 0041]) inherits motivation to combine from respective parent claims.).  

Regarding claim 18, Lu teaches a system for providing concurrent connection maximization, the system comprising: 
a message management module (Lu Col. 6 Lines 38 – 55) configured to increase a quantity of logical connections between a source email sender and a destination email recipient server and to repeat the increasing of the quantity of logical connections while tracking the quantity of logical connections (permitting simultaneous connections from an external MTA to an email server by an anti-mail flood module up to a maximum amount (Lu Col. 4 Line 35 – 51 and Fig. 1 and Fig. 6) an address class is defined for the IP address of the sending MTA for the UCE … This class can be a single address (Lu Col. 5 Lines 51 – 55))); 
wherein the message management module is configured to receive a connection refusal signal from the destination email recipient server and to record the tracked    quantity of logical connections as active when the connection refusal signal is received (anti-flood module cause a mail server that is processing an email request to issue a temporary failure message (Lu Column 4 Lines 13 – 18) “determination is made as to whether the maximum number of permitted simultaneous connections for that class has been reached … if the maximum has been reached then a temporary failure is issued” (Lu Column 5 Lines 14 – 25) a list of current connections can be kept by anti-flood module 600 and the number of simultaneous connections can be counter … counter is used to determine whether the predetermined number of allowed connections … has been reached … sends a temporary failure … if the predetermined number has been reached (Lu Col. 6 Lines 3 – 24)); and 
Lu fails to teach, wherein the message management module is configured to respond to an initiation of a new message send request to a recipient at the destination email recipient server by, configuring a plurality of concurrent connections to the destination email recipient server based on the tracked quantity of logical connections and stored for the destination email recipient server in the recipient status data set and sending messages over a portion of the plurality of concurrent connections within a threshold indicated by the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set.
	However, in analogous art, Brown is similarly directed to maintaining up to a maximum amount of connections to a message transfer agent (MTA) by a specific sender associated with a specific IP address (Brown Paragraphs [0032] and [0036]).
	Brown specifically teaches responding to an initiation of a new message send request to a recipient at the destination email recipient server by (sender 102 send e-mail messages over the internet 104 to a recipient 106 (Brown Paragraph [0033]) e-mail recipient tracks the number of incoming connections by an e-mail sender (Brown Paragraph [0036])): configuring a plurality of concurrent connections to a destination email recipient server ([determining] whether the number of concurrent connections is greater than the predetermined threshold … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0040 – 0041])) based on a tracked quantity of logical connections (e-mail recipient server tracks the number of incoming connections made by an e-mail sender over a certain period of time (Brown Paragraph [0036])) and stored for the destination email recipient server in a recipient status data set (place the IP address on a monitoring list (Brown Paragraph [0036]) performing the control operations based upon the tracked quantity and the monitoring list (Brown Paragraphs [0040 – 0041])) and sending messages over a portion of the plurality of concurrent connections within a threshold indicated by the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (based upon which addresses have been controlled/acted upon (e.g., blocked) “determine, based upon the identity of the sender … may send a large quantity of emails to a recipient … sender is occupying a large number of connections and transmitting a large amount of e-mail traffic” (Brown Paragraph [0041])). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Brown related to using the tracked list of connections associated with a specific sender to control all connections from that sender and apply them to the teachings of Lu for the purpose of administrating actions based on senders. One would be motivated as such as this allows the identification and response to a sender utilizing multiple connections to an MTA to send Unsolicited Bulk Emails (Brown Paragraphs [0039] and [0032]).

Regarding claim 19, Lu and Brown teach the system of claim 18, further comprising a plurality of message transfer agents, wherein a portion of the message transfer agents are in a networked communication relationship with the destination email recipient server and are configured based on the tracked quantity of logical connections stored for the destination email recipient server in the recipient status data set (incoming mail message [associated with the connection] is permitted based upon the anti-mail flood module determination (Lu Col. 3 Lines 45 – 55) a list of current connections can be kept by anti-flood module 600 and the number of simultaneous connections can be counter … counter is used to determine whether the predetermined number of allowed connections … has been reached … sends a temporary failure … if the predetermined number has been reached (Lu Col. 6 Lines 3 – 24) MTA may accept or reject a connection by a sender … a control operation is performed … If any of these senders exceeds the threshold number of connections in the future, the senders will be put under control (Brown Paragraphs [0034] and [0040 – 0041]) inherits motivation to combine from respective parent claims.).  

Claims 6, 15, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Lu in view of Brown and further in view of Smith et al. (US 2005/0091323 A1), hereinafter “Smith”.
Regarding claim 6, where Lu and Brown teach the computer-implemented method of claim 4, Lu and Brown fail to teach wherein configuring the message management platform includes determining a count of message transfer agents for deployment of the message management platform to achieve a message transfer goal.  
However, in analogous art, Smith is directed to determining a total number of mail delivery resources (MTAs) necessary for a particular concurrent parallel delivery (Smith Paragraphs [0031 – 0032]).
Smith specifically teaches configuring a message management platform includes determining a count of message transfer agents for deployment of the message management platform to achieve a message transfer goal (determine the number of message transfer agents (MTAs) required based on a target delivery time and/or a total number of recipients (Smith Paragraph [0031])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Smith related to determining a number of MTAs to implement for a given sender based upon the total amount of recipients and apply them to the teachings of Lu and Brown for the purpose of properly balancing resources. One would be motivated as such as since each connection is equivalent to a single recipient (Brown Paragraph [0034]), it is beneficial to efficiently manage MTAs as a resource for message delivery (Smith Paragraphs [0062]).

Regarding claim 15, where Lu and Brown teach the computer program product of claim 13, Lu and Brown fail to teach wherein configuring the message management platform includes determining a count of message transfer agents for deployment of the message management platform to achieve a message transfer goal.  
However, in analogous art, Smith is directed to determining a total number of mail delivery resources (MTAs) necessary for a particular concurrent parallel delivery (Smith Paragraphs [0031 – 0032]).
Smith specifically teaches configuring a message management platform includes determining a count of message transfer agents for deployment of the message management platform to achieve a message transfer goal (determine the number of message transfer agents (MTAs) required based on a target delivery time and/or a total number of recipients (Smith Paragraph [0031])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Smith related to determining a number of MTAs to implement for a given sender based upon the total amount of recipients and apply them to the teachings of Lu and Brown for the purpose of properly balancing resources. One would be motivated as such as since each connection is equivalent to a single recipient (Brown Paragraph [0034]), it is beneficial to efficiently manage MTAs as a resource for message delivery (Smith Paragraphs [0062]).

Regarding claim 20, where Lu and Brown teach the system of claim 18, Lu and Brown fail to teach wherein configuring the message management platform includes determining a count of message transfer agents for deployment of the message management platform to achieve a message transfer goal.  
However, in analogous art, Smith is directed to determining a total number of mail delivery resources (MTAs) necessary for a particular concurrent parallel delivery (Smith Paragraphs [0031 – 0032]).
Smith specifically teaches configuring a message management platform includes determining a count of message transfer agents for deployment of the message management platform to achieve a message transfer goal (determine the number of message transfer agents (MTAs) required based on a target delivery time and/or a total number of recipients (Smith Paragraph [0031])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Smith related to determining a number of MTAs to implement for a given sender based upon the total amount of recipients and apply them to the teachings of Lu and Brown for the purpose of properly balancing resources. One would be motivated as such as since each connection is equivalent to a single recipient (Brown Paragraph [0034]), it is beneficial to efficiently manage MTAs as a resource for message delivery (Smith Paragraphs [0062]).
Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Ishimura (US 2016/0011824 A1) teaches a requesting unit which accepts requests for data processing and determines if a request to process data should result in a termination of connection.
Purpura (US 2018/0077265 A1) teaches of a server and client interaction wherein which monitors connections between the devices and blocks denial of service attacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454          

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454